Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 1 of 17

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
WILLIE MAYES CASE NO.:
JURY TRIAL DEMANDED
Plaintiff,
-VS-
EXPERIAN INFORMATION

SOLUTIONS, INC., COLLECTO,
INC., d/b/a EOS CCA, and SEQUIUM
ASSET SOLUTIONS, LLC,

Defendants.

COMPLAINT

Plaintiff, Willie Mayes, by and through the undersigned counsel, sues

Defendants, Experian Information Solutions, Inc., (hereinafter “Experian”),

Collecto, Inc., d/b/a EOS CCA, (hereinafter “EOS CCA”), and Sequium Asset

Solutions, LLC (hereinafter “Sequium”) (hereinafter collectively “Defendants”),

and in support thereof respectfully alleges violations of the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (““FCRA”), and the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 2 of 17

PRELIMINARY STATEMENT

1. This is an action for actual damages, statutory damages, punitive
damages, costs and attorney’s fees brought pursuant to 15 U.S.C. § 1681 et seq,
(“FCRA”) and 15 U.S.C. § 1692 et seq. (“FDCPA”).

2. Today in America there are three major consumer reporting agencies,
Equifax, Experian, and Trans Union.

3. Consumer reporting agencies that create consumer reports, like
Equifax, Experian, and Trans Union, are charged with using reasonable procedures
designed to ensure the maximum possible accuracy of the information they report.
It is not enough for them to simply parrot information they receive from furnishing
entities, particularly where a consumer makes a dispute about information
reported.

4. | When a consumer like Plaintiff disputes information through the
agencies, those disputes are transmitted to the party furnishing the information.
The FCRA demands that each party separately conduct a reasonable investigation
of the consumer’s dispute and correct or delete information they learn to be
inaccurate or cannot otherwise verify.

5. The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer Fin.
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 3 of 17

Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21

(Issue 14, March 2, 2017).

JURISDICTION

6. The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and
28 U.S.C. § 1331.

7. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1).

8. Venue is proper in this District as Plaintiff is a resident in this District,
the violations described in this Complaint occurred in this District, and the
Defendants transact business within this District.

9. The Plaintiff is a natural person and resident of the State of Georgia,
residing in Henry County, Georgia.

10. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

11. Upon information and belief, Experian is a corporation headquartered
in the State of California, authorized to do business in the State of Georgia through
its registered agent, CT Corporation System, located at 289 South Culver Street,
Lawrenceville, Georgia, 30046.

12. Upon information and belief, Experian is a “consumer reporting

agency,” as defined in 15 USC § 1681(f).
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 4 of 17

13. Upon information and belief, Experian is regularly engaged in the
business of assembling, evaluating, and disbursing information concerning
consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.
§ 1681(d) to third parties.

14. Upon information and belief, Experian disburses such consumer
reports to third parties under contract for monetary compensation.

15. Upon information and belief, EOS CCA is a _ corporation
headquartered in the state of Massachusetts, authorized to do business in the state
of Georgia through its registered agent, C T Corporation System, located at 289
Culver Street, Lawrenceville, Georgia, 30046.

16. EOS CCA is a corporation collecting an alleged obligation which
arises out of personal, family, or household transactions.

17. EOS CCA is a corporation attempting to collect an alleged consumer
debt from the Plaintiff.

18. EOS CCA is a “Furnisher of Information” as that term is used in 15
U.S.C. § 1681s-2.

19. EOS CCA isa “debt collector” as defined by 15 U.S.C. § 1692(a)(6).

20. Upon information and belief, Sequium is a corporation headquartered

in Georgia, authorized to do business in the state of Georgia through its registered
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 5 of 17

agent, Registered Agent Solutions, Inc., located at 900 Old Rosewell Lakes
Parkway, Suite 310, Rosewell, GA, 30076.

21. Sequium is a corporation collecting an alleged obligation which arises
out of personal, family, or household transactions.

22. Sequium is a corporation attempting to collect an alleged consumer
debt from the Plaintiff.

23. Sequium is a “furnisher of information” as that term is used in 15
U.S.C. § 1681s-2.

24. Sequium is a “debt collector” as defined by 15 U.S.C. § 1692(a)(6).

25. The alleged debt that is the subject matter of this complaint is a
“consumer debt” as defined by U.S.C. § 1692(a)(5).

FACTUAL ALLEGATIONS

26. Plaintiff is a natural person who is alleged to owe a debt to DirecTV.

27. Plaintiff has never had an account with DirecTV.

28. Upon information and belief, in or around February of 2020, Sequium
began attempting to collect the alleged DirecTV debt.

29. Plaintiff became aware of the account in question in or around
February of 2020 when Plaintiff received a debt collection letter regarding the

DirecTV account.
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 6 of 17

30. Plaintiff does not owe the alleged debt to DirecTV.

31. In February of 2020, Plaintiff verbally disputed the alleged debt with
Defendant, Sequium.

32. In February of 2020, Plaintiff verbally disputed the alleged debt with
DirecTV. Plaintiff received confirmation that the address used to open DirecTV
account is in Norwood, GA.

33. Plaintiff has never resided in Norwood, GA.

34. In March, June, and August of 2020 Plaintiff mailed written disputes
to Experian concerning the fraudulent reporting.

35. Upon information and belief, in March, June, and August of 2020,
Experain notified Sequium of the disputes.

36. Upon information and belief, in March, June, and August of 2020
Sequium verrified the alleged debt and continued to report the account on
Pliantiff’s Experian Credit Report.

37. Sequium failed to report the proper information on Plaintiff’s credit
reports despite having been given ample notice of its error.

38. Experian kept the account and inaccurate information on Plaintiff’s

credit report despite being notified that Plaintiff did not owe the alleged debt.
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 7 of 17

39. In or around November of 2020, Plaintiff received an Experian Credit
Report via Experian’s website and noticed the Sequium account was no longer
present.

40. However, the Plaintiff discovered that an EOS CCA account is being
reported in its place.

41. The alleged EOS CCA debt is for the exact same amount, and both
accounts list DirecTV as original creditor.

42. In November of 2020, Plaintiff mailed a final dispute letter to
Experian regarding the EOS CCA innacurate account being reported.

43. Upon information and belief, in November of 2020, Experain notifed
EOS CCA of the dispute.

44. Upon information and belief, in November of 2020, EOS CCA
verified the alleged debt and continues to report the account on Pliantiff’s
Experian Credit Report.

45. EOS CCA continues to verify to Experian that the debt belongs to
Plaintiff.

46. To date, EOS CCA, has failed to report the proper information on

Plaintiff’s credit reports despite having been given ample notice of its error.
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 8 of 17

47. Experian kept the innacurate account on Plaintiff’s credit report
despite being notified that Plaintiff does not owe the alleged debt.
48. To date, Experian has failed to report the proper information on
Plaintiff’s credit report despite having been given ample notice of its errors.
49. Asa result of the inaccurate credit reporting, Plaintiff has suffered
damages, including, but not limited to:
i. Delay in reapplying for credit;
ii. Lost opportunities to apply for credit while his credit is being
negatively affected;
iii. Loss of time;
iv. Mental anguish, stress, and other related impairments to the
enjoyment of life.

50. All conditions precedent to the filing of this action has occurred.

CAUSES OF ACTION
COUNT I
(Violation of the FCRA - As to Defendant
Experian Information Solutions, Inc.)

51. Plaintiff re-alleges and fully incorporates paragraphs one (1) through

fifty (50) as if fully set out herein.
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 9 of 17

52. Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to
follow reasonable procedures to assure maximum possible accuracy in the
preparation of the credit report and credit files it published and maintains
concerning the Plaintiff.

53. As a result of this conduct, action, and inaction of Experian, the
Plaintiff suffered damages by denial of small business loan, denial of credit, delay
in reapplying for small business loan, delay in reapplying for credit, loss of credit,
loss of the ability to purchase and benefit from credit; and mental and emotional
pain stemming from the anguish, humiliation, and loss of time.

54. Experian’s conduct, action, and inaction was willful, rendering it
liable for punitive damages in an amount to be determined by the Court pursuant to
15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to
recover under 15 USC § 16810.

55. The Plaintiff is entitled to recover costs and attorney’s fees from
Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n and/or § 16810.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues
so triable and judgment against Defendant, Experian Information Solutions, Inc.,

for statutory damages, punitive damages, actual damages, costs, interest, attorney
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 10 of 17

fees, enjoinder from further violations of these parts and any other such relief the
Court may deem just and proper.
COUNT II

(Violation of the FCRA - As to Defendant
Experian Information Solutions, Inc.)

56. Plaintiff re-alleges and fully incorporates paragraphs one (1) through
fifty (50) above as if fully set out herein.

57. Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate
information in the Plaintiff’s credit file after receiving notice of such inaccuracies;
by failing to conduct a lawful reinvestigation; by failing to maintain reasonable
procedures with which to filter and verify disputed information in the Plaintiff’s
credit file; and by relying upon verification from sources it has to know are
unreliable.

58. As a result of this conduct, action, and inaction of Experian, the
Plaintiff suffered damage by denial of small business loan, denial of credit, delay
in reapplying for small business loan, delay in reapplying for credit, loss of credit,
loss of the ability to purchase and benefit from credit; and mental and emotional
pain stemming from the anguish, humiliation, and loss of time.

59. Experian’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

10
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 11 of 17

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was
negligent, entitling the Plaintiff to recover under 15 USC § 16810.

60. The Plaintiff is entitled to recover costs and attormey’s fees from
Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n and/or § 16810.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues
so triable and judgment against Defendant, Experian Information Solutions, Inc.,
for statutory damages, punitive damages, actual damages, costs, interest, attorney
fees, enjoinder from further violations of these parts and any other such relief the
Court may deem just and proper.

COUNT III
(Violation of the FCRA — as to Defendant, Collecto, Inc., d/b/a EOS CCA)

61. The Plaintiff re-alleges and incorporates paragraphs one (1) through
fifty (50) above as if fully set out herein.

62. EOS CCA published the EOS CCA representations to Experian, and
through Experian, to all of Plaintiff’s potential lenders on multiple occasions.

63. EOS CCA violated 15 U.S.C. § 1681s-2(b) by failing to fully and
properly investigate the Plaintiff’s dispute of EOS CCA’s representation; by failing
to review all relevant information regarding same; by failing to accurately respond

to Experian; by failing to correctly report results of an accurate investigation to

11
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 12 of 17

every other credit reporting agency; and by failing to permanently and lawfully
correct its own internal records to prevent the re-reporting of the DirecTV
representations to the consumer reporting agencies.

64. EOS CCA violated 15 U.S.C. §1681s-2(b) by continuing to furnish
inaccurate information to Experian after EOS CCA had been notified that the
information was inaccurate.

65. EOS CCA did not have any reasonable basis to believe that the
Plaintiff was responsible for the account reported in the EOS CCA representation.
It also had substantial evidence by which to have verified that the Plaintiff is not
the responsible party. EOS CCA knowingly chose to follow procedures which did
not review, confirm, or verify who the responsible party was for the debt in
question. Further, even if EOS CCA would attempt to plea ignorance, it had all of
the evidence and information with which to confirm and recognize the Plaintiff
was not the liable party.

66. Asaresult of this conduct, action, and inaction of EOS CCA, Plaintiff
suffered damage by denial of small business loan, denial of credit, delay in
reapplying for small business loan, delay in reapplying for credit, loss of credit,
loss of the ability to purchase and benefit from credit; and mental and emotional

pain stemming from the anguish, humiliation, and loss of time.

12
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 13 of 17

67. EOS CCA’s conduct, action, and inaction as willful, render it liable
for actual or statutory damages, and punitive damages in an amount to be
determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was
negligent entitling the Plaintiff to recover actual damages under 15 U.S.C. §
16810.

68. The Plaintiff is entitled to recover costs and attorney’s fees from EOS
CCA in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n
and/or § 16810.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues
so triable and judgment against Defendant, Collecto, Inc., d/b/a EOS CCA, for
statutory damages, punitive damages, actual damages, costs, interest, attorney fees,
enjoinder from further violations of these parts and any other such relief the Court
may deem just and proper.

COUNT IV
(Violation of the FDCPA — as to Defendant, Collecto, Inc., d/b/a EOS CCA)

69. The Plaintiff re-alleges and incorporates paragraphs one (1) through
fifty (50) above as if fully set out herein.
70. At all times relevant to this action Defendant, EOS CCA, is subject to

and must abide by 15 U.S.C. § 1692 et seq.

13
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 14 of 17

71. Defendant, EOS CCA, has violated 15 U.S.C. § 1692e(2) by falsely
representing the character and legal status of the alleged debt.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues
so triable and judgment against Defendant, Collecto, Inc., d/b/a EOS CCA, for
statutory damages, actual damages, costs, interest, attorney fees, enjoinder from
further violations of these parts and any other such relief the court may deem just
and proper.

COUNT V
(Violation of the FCRA — as to Defendant, Sequium Asset Solutions, LLC)

72. The Plaintiff re-alleges and incorporates paragraphs one (1) through
fifty (50) above as if fully set out herein.

73. Sequium published the Sequium representations to Experian, and
through Experian, to all of Plaintiff’s potential lenders on multiple occasions.

74. Sequium violated 15 U.S.C. § 1681s-2(b) by failing to fully and
properly investigate the Plaintiff’s dispute of Sequium’s representation; by failing
to review all relevant information regarding same; by failing to accurately respond
to Experian; by failing to correctly report results of an accurate investigation to
every other credit reporting agency; and by failing to permanently and lawfully
correct its own internal records to prevent the re-reporting of the DirecTV

representations to the consumer reporting agencies.

14
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 15 of 17

75.  Sequium violated 15 U.S.C. §1681s-2(b) by continuing to furnish
inaccurate information to Experian after Sequium had been notified that the
information was inaccurate.

76. | Sequium did not have any reasonable basis to believe that the Plaintiff
was responsible for the account reported in the Sequium representation. It also had
substantial evidence by which to have verified that the Plaintiff was not the
responsible party. Sequium knowingly chose to follow procedures which did not
review, confirm or verify who the responsible party was for the debt in question.
Further, even if Sequium would attempt to plea ignorance, it had all of the
evidence and information with which to confirm and recognize the Plaintiff was
not the liable party.

77. As aresult of this conduct, action, and inaction of Sequium, Plaintiff
suffered damage by denial of small business loan, denial of credit, delay in
reapplying for small business loan, delay in reapplying for credit, loss of credit,
loss of the ability to purchase and benefit from credit; and mental and emotional
pain stemming from the anguish, humiliation, and loss of time.

78. Sequium’s conduct, action, and inaction as willful, render it liable for

actual or statutory damages, and punitive damages in an amount to be determined

15
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 16 of 17

by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent
entitling the Plaintiff to recover actual damages under 15 U.S.C. § 16810.

79. The Plaintiff is entitled to recover costs and attorney’s fees from
Sequium in an amount to be determined by the Court pursuant tol 5 U.S.C. §
1681n and/or § 16810.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues
so triable and judgment against Defendant, Sequium Asset Solutions, LLC, for
statutory damages, punitive damages, actual damages, costs, interest, attorney fees,
enjoinder from further violations of these parts and any other such relief the Court
may deem just and proper.

COUNT VI
(Violation of the FDCPA — as to Defendant, Sequium Asset Solutions, LLC)

80. The Plaintiff re-alleges and incorporates paragraphs one (1) through
fifty (50) above as if fully set out herein.

81. At all times relevant to this action Defendant, Sequium, is subject to
and must abide by 15 U.S.C. § 1692 et seq.

82. Defendant, Sequium, has violated 15 U.S.C. § 1692e(2) by falsely
representing the character and legal status of the alleged debt.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, Sequium Asset Solutions, LLC, for

16
Case 1:21-cv-00276-WMR-JSA Document 1 Filed 01/18/21 Page 17 of 17

statutory damages, actual damages, costs, interest, attorney fees, enjoinder from
further violations of these parts and any other such relief the court may deem just

and proper.

Respectfully submitted,

/s/ Octavio “Tav” Gomez, Esquire

 

Octavio “Tav” Gomez, Esquire
Georgia Bar #: 617963

Morgan & Morgan, Tampa, P.A.
One Tampa City Center

201 N Franklin Street, 7“ Floor
Tampa, Florida 33602
Telephone: (813) 223-5505
Facsimile: (813) 559-4845
TGomez@ForThePeople.com
JDerry@ForThePeople.com
JKneeland@ForThePeople.com
SMcgee@ForThePeople.com
EShillinglaw@ForThePeople.com
Attorney for Plaintiff

17
